Citation Nr: 0607468	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  05-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of hospitalization at 
Health Park Medical Center from January 5, 2004, to January 
10, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife  



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to August 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in Bay Pines, Florida, which is 
the Agency of Original Jurisdiction (AOJ) in this matter.   

In January 2006, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  The veteran was taken by ambulance to the emergency room 
of Lee Memorial Hospital in Cape Coral, Florida on January 1, 
2004, with complaints of chest pain; an acute mycoardial 
infarction was diagnosed and he was transferred by ambulance 
to the Health Park Medical Center where he underwent 
emergency cardiac catheterization and a four vessel coronary 
artery bypass grafting (CABG) on January 5, 2004.   

2.  The AOJ reimbursed the veteran for the medical services 
provided from January 1, 2004, to January 4, 2004, but denied 
reimbursement for the expenses incurred after that date.  

3.  There is competent medical evidence indicating the 
veteran was too unstable to be moved to the closest VA 
medical facility, over 270 miles away, for the cardiac 
surgery that was performed on January 5, 2004. 

4.  A total disability rating for compensation based on 
individual unemployability has been in effect since August 
1984 and the AOJ found that the veteran is totally and 
permanently disabled due to service-connected disability. 

5.  Given the emergent nature of the veteran's condition and 
the distance to closest VA medical facility, a VA medical 
facility was not feasibly available to provide the emergent 
treatment in question.   

 
CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of hospitalization at 
Health Park Medical Center from January 5, 2004, to January 
10, 2004 is warranted.  38 U.S.C.A. § 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Reimbursement for unauthorized medical expenses 38 U.S.C.A. 
§ 1728(b) is available only where (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such 
care or services were rendered to a veteran in need thereof 
(A) for an adjudicated service-connected disability, (B) for 
a non-service-connected disability associated with and held 
to be aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this title), and 
(ii) is medically determined to have been in need of care or 
treatment . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a) (West 2002) (emphasis 
added); 38 C.F.R. § 17.120 (2005).  

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); H.R. Rep. 
No. 93-368, at 9 (July 10, 1973) ("[The proposed provision 
a]uthorizes reimbursement of certain veterans who have 
service-connected disabilities, under limited circumstances, 
for reasonable value of hospital care or medical services . . 
. from sources other than the VA.  Eligible veterans are 
those receiving treatment for a service-connected disability. 
. . .  Services must be rendered in a medical emergency and 
VA or other Federal facilities must not be feasibly 
available.").

Regulations provide that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2005).  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130 (2005).

Briefly summarizing the pertinent facts with the above 
criteria in mind, the veteran, who resides in St. James City, 
Florida, was taken by ambulance to the emergency room of Lee 
Memorial Hospital in Cape Coral, Florida on January 1, 2004, 
with complaints of chest pain.  An acute mycoardial 
infarction was diagnosed and the veteran was transferred by 
ambulance to the Health Park Medical Center in Fort Myers, 
Florida where he underwent emergency cardiac catheterization 
and a four vessel CABG on January 5, 2004.  The AOJ 
reimbursed the veteran for the medical services provided from 
January 1, 2004, to January 4, 2004, but denied reimbursement 
for the expenses incurred after that date.  

A total disability rating for compensation based on 
individual unemployability has been in effect since August 
1984 and the AOJ found, in its October 2004 decision denying 
reimbursement of the expenses in question, that the veteran 
is totally and permanently disabled due to service-connected 
disability.  This decision also indicated the closest VA 
medical facility that could have provided the treatment in 
question was 276 miles from the veteran's home.  A March 2004 
statement from Brian W. Hummel, M.D., asserted that the 
veteran was too unstable to be moved to the closest VA 
medical facility for the cardiac surgery that was performed 
on January 5, 2004.  This conflicts with the conclusion to 
the contrary by a VA physician who participated in the denial 
of reimbursement of the expenses in question in October 2004 
that the veteran was stable enough to be transferred to a VA 
medical facility to receive the surgery in question.  

The Board finds the evidence as to whether the treatment in 
question was "emergent" in nature to be in relative 
equipoise.  As the veteran must be afforded the benefit of 
all reasonable doubt, the Board concludes that the treatment 
in question was emergent.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.  Given the emergent nature of the 
treatment in question and the distance to the nearest VA 
medical facility (over 270 miles) from the veteran's home, 
the Board concludes that a VA medical facility was not 
feasibly available to provide the treatment in question.  38 
C.F.R. §§ 17.52, 17.53.  As such, and given the finding of 
record as to the permeant and total nature of the veteran's 
service connected disability, the Board concludes that all 
the criteria codified at 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§ 17.120 for reimbursement of the medical expenses in 
question are met.    


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of hospitalization at 
Health Park Medical Center from January 5, 2004, to January 
10, 2004, is granted.   


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


